Case: 15-40466   Document: 00513332551   Page: 1   Date Filed: 01/06/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                              United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                No. 15-40466                   January 6, 2016
                              Summary Calendar
                                                                Lyle W. Cayce
                                                                     Clerk
SHELLEY SONIAT,

                      Plaintiff - Appellant

v.

EDWARD JACKSON, III, JENNIFER MOORE, JOHNNY MOORE,

                    Defendants - Appellees
********************************************************
SHELLEY SONIAT,

                      Plaintiff - Appellant

v.

HUD REGION 6, FORT WORTH REGIONAL OFFICE,

                   Defendant - Appellee
**********************************************************
SHELLEY SONIAT,

                      Plaintiff - Appellant
v.

MAJOR LEAGUE REALTY, INCORPORATED,

                      Defendant - Appellee
     Case: 15-40466      Document: 00513332551         Page: 2    Date Filed: 01/06/2016



                                      No. 15-40466
                   Appeal from the United States District Court
                         for the Eastern District of Texas
                    Nos. 4:14-CV-77, 4:14-CV-122, 4:14-CV-131


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM:*
       Shelley Soniat appeals the dismissal of claims brought under federal and
Texas law for alleged wrongful behavior during her attempt to rent a home.
Our thorough review of the briefs, record, and applicable law reveals no error.
The district court properly held that Soniat failed to state any plausible claim
for relief under the Fair Housing Act, Americans with Disabilities Act, or the
Fourteenth Amendment of the United States Constitution. The district court
similarly did not err when it refused to exercise supplemental jurisdiction over
Soniat’s remaining claims under Texas law following the dismissal of the
federal claims.
       The judgment of the district court is AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2